The action by Central Hospital, Inc., having become moot on appeal, the judgment appealed from is vacated with notation that the decision is not on the merits, and the action is remanded to the Superior Court with directions to dismiss the complaint. See Reilly v. School Comm. of Boston, 362 Mass. 689, 696 (1972). The companion case, commenced as Superior Court, Suffolk County, C.A. No. 3164 (1974), and all proceedings pending therein in any court, are ordered transferred to this court for the Commonwealth. The action, as so transferred, having become moot, it, together with all such pending proceedings, is dismissed with notation that the decision is not on the merits.

So ordered.